Per Curiam.
The appellant by this action seeks to perpetually enjoin the defendant, as county auditor of Adams county, from doing certain acts and making certain public records in his office pursuant to certain alleged void proceedings wherein it was sought to transfer certain territory from Ellefson School District, and annexing the same to Hettinger School District. At the commencement of the action plaintiff applied for and obtained a temporary restraining order against the defendant, together with an order, to show cause why a temporary injunction should not issue pending the final determination of such suit. On the return day of such order to show' cause, an order was made dissolving such restraining order and refusing to issue an injunction pendente lite. Prom such order the appeal is prosecuted. The merits of the action are not involved on this appeal except in so far as they tend to shed light upon the question as to whether, in denying such temporary injunction, the trial court abused its discretion.
This appeal is controlled by the decision in the case of Sand v. Peterson, post, 171, 152 N. W. 271, just decided, the facts as well as the principles involved being in all essential particulars the same.
It follows that the order appealed from was correct, and the same is accordingly hereby affirmed.
Burke, J., not participating.